Citation Nr: 0317537	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-14 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 40 percent for reflex 
sympathetic dystrophy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to March 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision that granted an increased 
rating, from 30 percent to 40 percent, for reflex sympathetic 
dystrophy of the right upper extremity; the veteran appealed 
for a higher rating.  He initially requested a Board hearing, 
but canceled that request in April 2001.  He testified at an 
RO hearing in June 2001.


FINDINGS OF FACT

The veteran's reflex sympathetic dystrophy of the right 
(major) upper extremity is manifested by no more than 
moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for reflex 
sympathetic dystrophy of the right upper extremity are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1982 
to March 1985.  His service medical records showed that he 
had surgery on the little finger of his right hand prior to 
service, and that this condition worsened during service.  A 
December 1983 treatment report noted that the fourth and 
fifth finger of the right hand had contracted into the palm 
secondary to cold weather exposure.  The service records also 
noted that he was right handed.

In February 1994, the RO granted service connection and a 20 
percent rating for reflex sympathetic dystrophy of the right 
hand.  In August 1994, the RO increased the initial rating 
assigned for this condition to 30 percent.

In August 1999, the veteran filed his current claim seeking 
an increased rating for reflex sympathetic dystrophy of the 
right hand.  

VA medical records in recent years note the veteran 
complained of pain, weakness, and loss of functioning in the 
right upper extremity.  In March 1998, he underwent a spinal 
differential block.  In May 1998, he underwent a trial 
percutaneous implantation of electrodes.  A May 1998 
treatment report noted that the procedure had decreased his 
pain by 50 percent and increased his functional capacity.  In 
June 1998, he underwent placement of a pain control pump.  A 
July 1998 treatment report noted an impression of successful 
stimulant implant.  A November 1999 treatment report noted 
the veteran's complaints of right shoulder pain.

In January 2000, a VA examination for peripheral nerves was 
conducted.  The examination noted the veteran's complaints of 
increasing levels of pain and loss of use of his right upper 
extremity.  Physical examination of the right upper extremity 
revealed some difficulty raising his right arm above his 
head, but that he could move his right hand about his head.  
Grip strength was 2/5, as was his right upper extremity 
strength.  There was slight atrophy of the biceps muscle and 
on examination of his shoulder he was unable to elevate his 
shoulder so the strength was decreased.  The report concluded 
with a diagnosis of reflex sympathetic dystrophy involving 
the right upper side, right arm and shoulder.  

An April 2000 RO decision granted an increased rating to 40 
percent for reflex sympathetic dystrophy of the right upper 
extremity.

A March 2001 treatment report noted that the veteran was 
working at the VA for his work study program and that he felt 
good about it.  

In April 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.

A vocational plan amendment, dated in May 2001, noted that 
the veteran's objective was to become a surgical technician.  
The report noted that he had presented medical evidence 
stating that his service-connected disability would not be a 
constraint on this position.  An attached medical statement 
from a VA physician, dated in April 2001, noted that the 
veteran was being followed at the VA medical center and that 
he was able to stand all day and that there were no 
constraints on him being an operating room technician.  

In June 2001, a hearing was held before a Decision Review 
Officer at the RO.  At the hearing, the veteran testified 
that he had nearly constant pain in the neck, chest, and 
right upper extremity.  He also reported constant tingling in 
the fingertips of his right hand.  He indicated that his 
spinal stimulator only worked about 40 percent of the time.  
He noted that he is not supposed to lift more than 10 pounds, 
that his hand sometimes swells, and his right forearm changes 
colors.  The veteran indicated that he was in training to 
become a surgical technician, that he could stand without 
problems, and that he had learned to use his left hand for 
many functions, i.e. writing, shaving, cleaning, etc.  He 
said that he drives a car with a manual stick shift, and that 
he uses the car to get from his apartment to school and to 
his part-time employment at the VA hospital.  

A June 2001 treatment report noted the veteran's complaints 
of pain in the right upper extremity.  The report noted that 
he remained working and going to school.

In July 2001, a VA examination for peripheral nerves was 
conducted.  The report noted the veteran's complaints of 
tingling, paresthesias, and lancinating pains throughout the 
entire right arm and shoulder area.  He was currently working 
at the VA hospital on a part-time basis.  Physical 
examination of the head and neck was unremarkable, except for 
a mild decrease in range of motion on right lateral flexion.  
Abduction of the right shoulder was limited to about just 
over 90 degrees, with complaints of pain.  Movements of the 
elbow, wrist, and fingers were all normal with the exception 
of the right fifth digit, which was flexed with a slight 
contracture.  Pulses were intact, and there was a slight 
redness of both hands, which was symmetric.  No other 
discoloration or swelling was indicating.  There was no 
muscle atrophy or fasciculations.  Deep tendon reflexes were 
1+ to 2 and symmetric at the arms, although testing the 
biceps and brachioradialis reflex on the right is accompanied 
by acute wincing and pain.  The patellar reflexes were 2+, 
the Achilles reflexes 1+, and the plantar responses were 
equivocal.  Sensory testing revealed intact proprioception 
throughout.  Light touch was intact throughout, although 
subjectively he felt that it is different on the right arm as 
compared to the left.  Pinprick was felt as sharp, although 
again subjectively different along the right shoulder, upper 
arm, forearm, and hand as well.  Finger-to-nose testing was 
normal, and casual gait was normal.  The report concluded 
with a diagnosis of complex regional pain syndrome (reflex 
sympathetic dystrophy).  The VA examiner also noted that the 
objective findings on this examination did not appear to have 
changed over the last year, although his degree of pain 
control had deteriorated, and he felt this added to his 
disability.  

In January 2002, the veteran sought treatment indicating that 
his spinal stimulator did not seem to be working very well.  
He reported a continuing dull, burning pain in the right 
distal arm and hand, with occasional sharp shooting pains in 
the same area.  Physical examination revealed slight 
discoloration in the right fifth digit.  No temperature 
difference between the hands, and atrophic changes difficult 
to appreciate.  

In February 2002, the veteran was seen in the orthopedic 
clinic.  Physical examination of the right shoulder revealed 
a full range of motion in all planes.  There was no evidence 
of atrophy in the right shoulder, and measuring the 
circumference of the right arm, as compared to the left, did 
not reveal any atrophy.  There was slight subjective weakness 
in the right upper extremity when asked to flex and extend 
the right elbow; however, he was able to push against the 
door and there was no evidence of scapular winging.  Hand 
grip strength was firm, but perhaps not quite as strong as 
the left side, but it was difficult to tell to what extent 
the veteran was making a full effort.  As far as sensation in 
the right upper extremity, there did not appear to be any 
loss of sensory function, and he had excellent circulation.  
X-ray examination of the right shoulder revealed no osseous 
abnormalities.  The examiner then indicated, from an 
orthopedic standpoint, the veteran had no limitations; 
however, he was being followed by the pain clinic and had 
been advised not to lift more than 15 pounds.  

In June 2002, a VA mental examination was conducted.  The 
report noted, in pertinent part, that the veteran enjoys 
hiking with friends, and denied any change in his ability to 
enjoy these activities.  The veteran said that he had worked 
for the VA medical center for a year and one-half, but was 
laid off based on his lifting limitations.  He was currently 
employed as a customer service representative at a hiking 
store for the past five months.  He indicated that he had no 
problems at work, and that other employers and supervisors 
seemed to like his work.  The report concluded with a 
diagnosis of mood disorder, depressed, secondary to chronic 
pain. 

A July 2002 treatment report noted the veteran's complaints 
that his nerve stimulator was less effective, and primarily 
helped with his forearm and hand.  He reported an increased 
burning sensation over his right shoulder.  Physical 
examination revealed a good range of motion of the right 
shoulder, no notable erythema in the right hand, and no 
significant temperature difference.  

In August 2002, the RO granted secondary service connection 
and a 10 percent rating for a mood disorder.

Treatment reports dated in November 2002, December 2002, and 
January 2003 concern the functioning of a nerve stimulator 
device. 




II.  Analysis

The veteran contends that his service-connected reflex 
sympathetic dystrophy of the right upper extremity warrants a 
rating greater than 40 percent.  Through correspondence, the 
rating decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim.  
Pertinent records have been obtained, and he has been given 
VA examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's reflex sympathetic dystrophy of the right upper 
extremity, his major extremity, is currently rated as 40 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8513, used in rating paralysis of all radicular groups.  
Incomplete paralysis of all radicular groups in the major 
extremity is evaluated as mild (20 percent), moderate (40 
percent), and severe (70 percent).  Complete paralysis of the 
major extremity warrants a 90 percent evaluation.  Id. 

According to 38 C.F.R. § 4.124a, the term "incomplete 
paralysis" of peripheral nerves indicates a degree of loss or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied levels of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild or at most the moderate degree.

A VA orthopedic clinic report, dated in February 2002, 
indicated that physical examination of the right shoulder 
revealed a full range of motion in all planes.  It also noted 
that there was no evidence of atrophy in the right shoulder, 
and that measuring the circumference of the right arm, as 
compared to the left, did not reveal any atrophy.  There was 
slight subjective weakness in the right upper extremity when 
asked to flex and extend the right elbow; however, he was 
able to push against the door and there is no evidence of 
scapular winging.  Hand grip strength was firm, but perhaps 
not quite as strong as the left side, but it was difficult to 
tell to what extent he was making a full effort.  As far as 
sensation in the right upper extremity, there did not appear 
to be any loss of sensory function, and he had excellent 
circulation.  X-ray examination of the right shoulder 
revealed no osseous abnormalities.  The examiner then 
indicated, from an orthopedic standpoint, the veteran had no 
limitations.  

The veteran's most recent VA examination for peripheral 
nerves, performed in July 2001, noted his complaints of 
finger numbness, and constant pain of the entire right arm 
made worse with movement.  The report noted that he was able 
to do basic activities of living, and used no support 
devices.  He could use his right upper extremity for basic 
lifting of 10 pounds or less.  Abduction of the right 
shoulder was limited to about just over 90 degrees, with 
complaints of pain.  Movement of the elbow, wrist and fingers 
were all normal with the exception of the right fifth digit, 
which was flexed with a slight contracture.  Pulses were 
intact, and there was a slight redness of both hands, which 
was symmetric.  No other discoloration or swelling was 
indicating.  There was no muscle atrophy or fasciculations.  
Deep tendon reflexes were 1+ to 2 and symmetric at the arms, 
although testing the biceps and brachioradialis reflex on the 
right was accompanied by acute wincing and pain.  Sensory 
testing revealed intact proprioception throughout.  Light 
touch was intact throughout, although subjectively he felt 
that it is different on the right arm as compared to the 
left.  Pinprick was felt as sharp, although again 
subjectively different along the right shoulder, upper arm, 
forearm, and hand as well.  Finger-to-nose testing was 
normal, and casual gait was normal.  The report concluded 
with a diagnosis of complex regional pain syndrome (reflex 
sympathetic dystrophy).  The VA examiner also noted that the 
objective findings on this examination do not appear to have 
changed over the last year, although his degree of pain 
control has deteriorate, and he feels this adds to his 
disability.  

The January 2000 VA examination for peripheral nerves noted 
the veteran's complaints of increasing levels of pain and 
loss of use of his right upper extremity.  Physical 
examination of the right upper extremity revealed difficulty 
raising right arm about his head, but that he could move his 
right hand about his head.  Grip strength was 2/5, and right 
upper extremity strength was 2/5.  There was slight atrophy 
of the biceps muscle and on examination of his shoulder he is 
unable to elevate his shoulder so the strength is decreased.  
The report concluded with a diagnosis of reflex sympathetic 
dystrophy involving the right upper side, right arm and right 
shoulder.  

The Board also notes that the veteran has testified that he 
is able to drive a manual shift automobile.  The record also 
includes a medical statement that the veteran could conduct 
the functions of surgical technician.  

Based upon the evidence of record, the Board concludes that a 
higher rating is not warranted in this case.  Findings more 
closely approximating a severe incomplete paralysis of the 
radicular nerves are not shown.  While VA treatment records 
of 1997 to 2002 show complaints of right arm pain, the 
objective evidence of record fails to justify a higher rating 
in this case.  While the veteran subjectively complains of 
severe residuals, severe right arm impairment is not shown by 
the objective medical evidence of record.  The veteran has 
some impaired functioning of his right upper extremity, but 
the evidence does not demonstrate severe incomplete paralysis 
of all radicular groups.  

The weight of the credible evidence shows the veteran's 
reflex sympathetic dystrophy of the right (major) upper 
extremity is manifested by no more than moderate incomplete 
paralysis, and thus a rating in excess of 40 percent is not 
in order.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for reflex sympathetic dystrophy of the 
right upper extremity is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

